IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JEFFREY TILLMAN,                        :   No. 53 MAP 2016
                                        :
                 Appellant              :   Appeal from the Order of the
                                        :   Commonwealth Court at No. 596 MD
                                        :   2015 dated March 31, 2016, exited April
           v.                           :   1, 2016.
                                        :
                                        :
PENNSYLVANIA DEPARTMENT OF              :
CORRECTIONS AND COURT OF                :
COMMON PLEAS OF LEHIGH COUNTY,          :
PENNSYLVANIA,                           :
                                        :
                 Appellees              :


                                    ORDER


PER CURIAM                                  DECIDED: January 19, 2017
     AND NOW, this 19th day of January, 2017, the order of the Commonwealth Court

is hereby AFFIRMED.